Case 4:18-cv-00247-ALM Document 207 Filed 08/24/20 Page 1 of 9 PageID #: 4770



                 IN THE UNITED STATES DISTRICT FOR THE
                      EASTERN DISTRICT OF TEXAS,
                           SHERMAN DIVISION

   JASON LEE VAN DYKE,             §
       Plaintiff,                  §
   v.                              §
                                   §
   THOMAS CHRISTOPHER              §                        NO. 4:18-CV-247-ALM
   RETZLAFF, a/k/a DEAN            §
   ANDERSON, d/b/a BV FILES, VIA   §
   VIEW FILES, L.L.C., and VIAVIEW §
   FILES,                          §
        Defendants                 §

    RETZLAFF’S REPLY IN SUPPORT OF HIS AMENDED MOTION FOR NO-
              EVIDENCE SUMMARY JUDGMENT (DOC. 196)

         Retzlaff files this reply in support of his motion for no-evidence summary

   judgment (Doc. 196) to address arguments in Van Dyke’s response (Doc. 206).

                          I. ARGUMENT & AUTHORITIES

         1.     The constitutional principle overarching this case—which Van Dyke

   either fails to understand or refuses to acknowledge—is that the First Amendment

   protects speech intended to cause embarrassment, insult, and outrage. See Boos v.

   Barry, 485 U.S. 312, 322 (1988) (“[C]itizens must tolerate insulting, and even

   outrageous, speech in order to provide adequate breathing space to the freedoms

   protected by the First Amendment.”); Hustler Magazine, Inc. v. Falwell, 485 U.S.

   46, 55 (1988) (noting the court’s “longstanding refusal” to allow damages because

   speech may have an adverse emotional impact.) The First Amendment “may

   indeed serve its high purpose when it induces a condition of unrest … or even stirs

   people to anger.” Terminello v. City of Chicago, 337 U.S. 1, 4 (1949).
Case 4:18-cv-00247-ALM Document 207 Filed 08/24/20 Page 2 of 9 PageID #: 4771



     A. No-Evidence Summary Judgment on Van Dyke’s Claim for Libel Per Se
                                 Is Proper

              2.         Van Dyke is outraged, insulted, and embarrassed (Doc. 206, ¶¶ 17-

   26) at being referred to as a “Nazi” in, among other things, Retzlaff’s March 30,

   2018, letter1 to Hon. Jonathan Bailey, judge of the 431st Texas State District Court

   (Doc. 40-4, pp. 34-38). Van Dyke argues such a reference “implies knowledge of

   facts which lead to the conclusion that Plaintiff is, in fact, a Nazi….” (Doc. 206, ¶

   17). But Retzlaff is entitled to hold—and to caustically express—his opinion that

   Van Dyke is “a person with extreme racist or authoritarian views,” or “a person

   who seeks to impose his views on others in a very autocratic or inflexible way”—a

   common meaning of the word “Nazi” in wide usage:

              Nazi | ˈnätsē |
              noun (plural Nazis)
              •     historical a member of the National Socialist German Workers’ Party.
              •     derogatory a person with extreme racist or authoritarian views.

              •     a person who seeks to impose his views on others in a very autocratic or
                    inflexible way: I learned to be more open and not such a Nazi in the studio.


   See, e.g., Oxford University Press, New Oxford American Dictionary, 2010.

   Stating that the plaintiff a “Nazi” cannot be libel per se, as Van Dyke contends.

              3.         Van Dyke is also outraged, insulted, and embarrassed at being called

   a “white supremacist” (Doc. 206, ¶¶ 23-24). After a dissertation on the evolution



              1    Van Dyke claims Retzlaff “completely fails” to address communications Retzlaff
   allegedly made in messages other than on the BV Files blog. (Doc. 206, ¶ 12.) Van Dyke points
   to a March 25, 2018, e-mail (Doc. 206-7, p.2) allegedly sent to Van Dyke’s former employer,
   Karlseng, LeBlanc, & Rich, LLC, by “Dean Anderson.” Van Dyke conclusorily alleges that
   “Dean Anderson” is a Retzlaff pseudonym. But even assuming “Dean Anderson” is Retzlaff, the

   Van Dyke v. Retzlaff
              Retzlaff’s Reply in Support of Amended Motion for No-Evidence Summary Judgment       2
Case 4:18-cv-00247-ALM Document 207 Filed 08/24/20 Page 3 of 9 PageID #: 4772



   of defamation law with changing societal norms (Id., ¶¶ 21-23), Van Dyke relies

   on a statement in a single court’s opinion that “words like liar’ and ‘racist’ have

   clear, well understood meanings, which are capable of being defamatory.” (Doc.

   206 ¶ 25, citing Armstrong v. Shirvell, 596 Fed. Appx. 433, 442 (6th Cir. 2015)

   (not selected for pub.) [emphasis added]). Van Dyke does not explain what

   “words like ‘liar’ and ‘racist’” might be, but eagerly leaps to this conclusion:

              [R]eferring to someone as a Nazi or a white supremacist in modern
              society is certainly the type of statement that meets the criteria for
              defamation per se under the Texas statute.

   (Id., ¶ 23.)

              4.         A weaker authority than Armstrong is difficult to imagine.            In

   addition to being nonprecedential,2 Armstrong’s facts are markedly different from

   those of the case at bar. Unlike the “BV files” blog—which expressly denies its

   content is intended to convey facts—Shirvell characterized his blog as a “watch

   site,” providing “testimony,” and “an exposé of the REAL Chris Armstrong.”

   Armstrong, 596 Fed. Appx. at 442. In television interviews, Shirvell claimed the

   blog “breaks news.” Id. Based on these statements, the Armstrong court held

   Shirvell had “made it abundantly clear that he wanted others to interpret the

   statements on his blog as facts.” Id. Van Dyke offers no evidence of any such

   statements by Retzlaff. Armstrong does not support Van Dyke’s position.

              5.         The Armstrong court cites Taylor v. Carmouche, 214 F.3d 788,

   793-94 (7th Cir. 2000) (holding the statement, “Felton is a racist,” defamatory).


   “Dean Anderson” e-mail Van Dyke proffers as evidence of Retzlaff’s libel per se never mentions
   Van Dyke’s name.

   Van Dyke v. Retzlaff
              Retzlaff’s Reply in Support of Amended Motion for No-Evidence Summary Judgment   3
Case 4:18-cv-00247-ALM Document 207 Filed 08/24/20 Page 4 of 9 PageID #: 4773



   But Taylor, too, is inapposite. The Taylor plaintiff was not a public figure, id., at

   794, and the court held the statements at issue were “internal personnel matters,”

   not “matters of general public concern.” Id., at 791. Given that Taylor was

   decided nine years before Snyder v. Phelps, 562 U.S. 443 (2011), Taylor’s value

   as authority on what constitutes a “matter of public concern” is in grave doubt.

   And Van Dyke neglects to consider that—outside the context of a purely private

   dispute such as in Taylor—racism is a matter inherently of public concern.

   Connick v. Myers, 461 U.S. 138, 148 n.8 (1983). This is especially true when, as

   here, the speaker criticizes violent, racist threats posted on the Internet by a

   licensed attorney and officer of the courts of this state. (See, e.g., Doc. 196, p. 3.)

              6.         Arguing that Retzlaff’s “other statements” are also libel per se, Van

   Dyke grossly distorts the meaning of the actual words used to argue that “each and

   every one” of Retzlaff’s alleged assertions imputes a “felony or crime of moral

   turpitude” to Van Dyke. (Doc. 206, ¶¶ 27-30.) For example, Van Dyke falsely

   equates (i) pedophilia (“sexual feelings directed toward children,”3 which is not a

   crime) to the crime of “sexual assault of a child;” (ii) involvement in “revenge

   pornography” (posting sexually revealing photographs of a person on the Internet

   without consent to cause distress or embarrassment,4 which is not a crime) to the

   crime of “possession of child pornography;” and (iii) engaging in a homosexual

   relationship with a witness, which is not a crime, to the crime of witness

   tampering. (Doc. 206, ¶ 27.) Until now, even Van Dyke has never claimed


              2          FED. R. APP. P. 32.1.
              3          Oxford University Press, New Oxford American Dictionary, 2010.

   Van Dyke v. Retzlaff
              Retzlaff’s Reply in Support of Amended Motion for No-Evidence Summary Judgment   4
Case 4:18-cv-00247-ALM Document 207 Filed 08/24/20 Page 5 of 9 PageID #: 4774



   Retzlaff accused him of sexual assault of a child, possession of child pornography,

   witness tampering, or possession of a controlled substance. Now, in order to

   support a claim of libel per se, Van Dyke struggles woefully to force a very large

   foot into a very small glass slipper. It will not fit. The highly opinionated

   language attributed to Retzlaff is fair criticism of Van Dyke on a matter of public

   concern, not actionable misrepresentations of fact.

              7.         Finally, Van Dyke again denies he is a public figure (Doc. 206, ¶¶

   39-43, disingenuously claiming that Retzlaff’s motion for no-evidence summary

   judgment (Doc. 196) “provided neither evidence nor argument on the question of

   whether [Van Dyke] is a public figure.” (Doc. 206, ¶ 43.) This comes perilously

   close to a breach of Van Dyke’s duty of candor to the Court (if he has one).

   Retzlaff’s motion expressly notes the “extensive evidence of Van Dyke’s status as

   a public figure” appended to his Rule 12(b)(6) motion to dismiss (Doc. 129) and

   “respectfully requests that the Court take judicial notice of this evidence in its

   file.” (Doc. 196, p. 19, n.18.) This is enough. It is not necessary for Retzlaff to

   have copied and pasted briefing from his Rule 12(b)(6) motion and attach the

   same exhibits already in the Court’s file.

              8.         The Court should grant no-evidence summary judgment in favor of

   Retzlaff and against Van Dyke on Van Dyke’s claim for libel per se.




              4          Oxford University Press, New Oxford American Dictionary, 2010.

   Van Dyke v. Retzlaff
              Retzlaff’s Reply in Support of Amended Motion for No-Evidence Summary Judgment   5
Case 4:18-cv-00247-ALM Document 207 Filed 08/24/20 Page 6 of 9 PageID #: 4775



        B. No-Evidence Summary Judgment is Proper on Van Dyke’s Claim for
                  Tortious Interference With Prospective Relations

              9.         For the first time, Van Dyke alleges (in a single sentence) that the

   tort underlying his tortious interference claim is Retzlaff’s violation of the federal

   stalking statute, 18 U.S.C. § 2261A. (Doc. 206, ¶ 38.) Section 2261A(1)(A)

   criminalizes placing a person in reasonable fear of death or serious bodily injury.

   Van Dyke presents no evidence that Retzlaff did this.                                       Section 2261A(2)(B)

   criminalizes “electronic communications” that cause “substantial emotional

   distress” to a person. Van Dyke presents no argument or authority regarding what

   constitutes “substantial emotional distress” under § 2261A(2)(B) and no evidence

   that an electronic communication from Retzlaff caused him “substantial emotional

   distress.” No-evidence summary judgment is proper.

        C. No-Evidence Summary Judgment is Proper on Van Dyke’s Claim for
                            Business Disparagement

              10.        As shown above and in Retzlaff’s motion, Van Dyke was a limited-

   purpose public figure.                     Therefore, the New York Times standard for “actual

   malice” applies.5 Forbes, Inc, v. Granada Biosciences, Inc., 124 S.W.3d 167,

   170-71 (Tex. 2003). The argument and authorities of Retzlaff’s motion (Doc.

   196) are not repeated here. Van Dyke brings forth no evidence of Retzlaff’s actual

   malice. No-evidence summary judgment in favor of Retzlaff and against Van

   Dyke on Van Dyke’s claim for business disparagement is proper.



              5   Under the New York Times standard, “actual malice” means the statement was
   made with actual knowledge of its falsity or with reckless disregard for the truth. See New York
   Times Co. v. Sullivan, 376 U.S. 254, 279-80 (1964.)

   Van Dyke v. Retzlaff
              Retzlaff’s Reply in Support of Amended Motion for No-Evidence Summary Judgment                   6
Case 4:18-cv-00247-ALM Document 207 Filed 08/24/20 Page 7 of 9 PageID #: 4776



        D. No-Evidence Summary Judgment is Proper on Van Dyke’s Claim for
                         Malicious Criminal Prosecution

              11.        Van Dyke appends to his response e-mails from Retzlaff to the Oak

   Point Police Department requesting a criminal prosecution of Van Dyke. (Doc.

   206-8, -9, -10, and -11.) Van Dyke then declares these documents “conclusively

   prove that [Van Dyke] would not have wrongfully arrested … but for the false

   report made by Retzlaff.” (Doc. 206, ¶ 47.) Conspicuous by its absence is any

   explanation from Van Dyke of how information in Retzlaff’s report was “false.”

              12.        And even if information in Retzlaff’s e-mails or affidavit was false,

   this is irrelevant to a probable-cause inquiry. Richey v. Brookshire Grocery Co.,

   952 S.W.2d 515, 519 (Tex. 1997).                                    Assuming that Van Dyke’s conclusory

   characterization of Retzlaff’s affidavit (Doc. 206-10) as “perjured” (Doc. 206, ¶

   47) refers to Van Dyke’s denial that he sent the “death-threat” e-mails—and even

   taking Van Dyke’s claim of innocence as true—Retzlaff had probable cause to

   believe that Van Dyke sent the “death-threat” e-mails. The e-mails purport to

   have been sent by Van Dyke and bear Van Dyke’s electronic signature. This is

   enough to constitute facts and circumstances that would create a belief in a

   reasonable person, acting on the facts within his knowledge, that the person

   charged was guilty of a crime. Akin v. Dahl, 661 S.W.2d 917, 921 (Tex. 1983).

              13.        Van Dyke brings forth no evidence that Retzlaff lacked probable

   cause to request Van Dyke’s criminal prosecution.                                           No-evidence summary

   judgment on Van Dyke’s claim for malicious criminal prosecution is proper.




   Van Dyke v. Retzlaff
              Retzlaff’s Reply in Support of Amended Motion for No-Evidence Summary Judgment                   7
Case 4:18-cv-00247-ALM Document 207 Filed 08/24/20 Page 8 of 9 PageID #: 4777



                                                        II. CONCLUSION

              14.        As shown above, various issues of law are dispositive against Van

   Dyke and demonstrate that he does not have evidence to support key elements of

   his claims for libel per se (because there is no evidence that the statements are

   capable of a defamatory meaning); business disparagement (because there is no

   evidence of actual malice); tortious interference with prospective relations

   (because there is no evidence of an underlying tort); and malicious criminal

   prosecution (because there is no evidence that Retzlaff lacked probable cause to

   believe that a crime had been committed).

                                                            III. PRAYER

              15.        For these reasons, Retzlaff prays that the Court grant final summary

   judgment in favor of Retzlaff and against Van Dyke on all of Van Dyke’s claims.

   Retzlaff prays for such other and further relief, at law or in equity, as to which he

   shall show himself justly entitled.

   Respectfully submitted,



   By:          /s/ Jeffrey L. Dorrell
   JEFFREY L. DORRELL
   Texas Bar No. 00787386
   Federal ID #18465
   jdorrell@hanszenlaporte.com
   14201 Memorial Drive
   Houston, Texas 77079
   Telephone 713-522-9444
   FAX: 713-524-2580
   ATTORNEYS FOR DEFENDANT THOMAS RETZLAFF




   Van Dyke v. Retzlaff
              Retzlaff’s Reply in Support of Amended Motion for No-Evidence Summary Judgment   8
Case 4:18-cv-00247-ALM Document 207 Filed 08/24/20 Page 9 of 9 PageID #: 4778



                                            CERTIFICATE OF SERVICE

          I certify that on         8-23       , 2020, the foregoing was electronically filed
   using the Court’s CM/ECF filing system, which will provide notice and a copy of this
   document to the following if a registered ECF filer in the United States District Court for
   the Eastern District of Texas, Sherman Division.

              Mr. Jason Lee Van Dyke
              Plaintiff, Pro Se
              P.O. Box 2618
              Decatur, Texas 76234
              Telephone: 940-305-9242
              jasonleevandyke@protonmail.com



              /s/ Jeffrey L. Dorrell
   JEFFREY L. DORRELL




   Van Dyke v. Retzlaff
              Retzlaff’s Reply in Support of Amended Motion for No-Evidence Summary Judgment   9
